Title: From Thomas Wright Bacot to John Adams, 16 January 1797
From: Bacot, Thomas Wright
To: Adams, John,United States Senate


To the honorable John Adams President & the honorable Members of the Senate of the United StatesThe Petition of Thomas Wright Bacot Post Master at Charleston in the State of South Carolina
Respectfully Sheweth
Charleston November 1796

That your Petitioner was appointed Post Master in this City in January 1792, and trusts that he has performed the duties required of him, as such, with fidelity.

That from the small profits of the Office, particularly for the first three years, your Petitioner has several times determined to resign his appointment, but was induced to continue the same, partly from an expectation that the business would so encrease as to render the commissions allowed an object to him, and partly from the wishes of the late Post Master General, Mr. Pickering, that your Petitioner should not resign, assuring him that he would use his endeavors to obtain an adequate compensation for his services, which, however, he was not able, notwithstanding his just intentions, to effect. he then proposed to your Petitioner a further allowance for extra services rendered the General Post Office, out of the direct line of his duty as Post Master, but he having left the department no additional compensation has ever been made.

The present Post Master General has also interposed his kind Offices, but the new Post Office bill, in which your Petitioner understands that further compensation was provided for the Post Masters, generally, was postponed in the Senate until the ensuing session.

Your Petitioner begs leave to lay before your honorable house a statement of the Amount of his Commissions & the expences of his office, for the last four years, which will clearly shew that he has reced. but the trifling sum of 117 63/100 dollars for his trouble, and his responsibility during that time.

Your Petitioner begs to observe, that Charleston being a considerable Commercial city, where an extensive trade is carried on and regular attendance obliged to be given at the Office: and that two persons are absolutely Necessary to conduct the business with the occasional assistance of a third. And that your Petitioner is obliged to keep his Office in the mercantile part of the City, where rents are extravagantly dear, and are Constantly encreasing.

Your Petitioner, therefore, without urging the justice of a retrospective allowance, prays that you will take his case into consideration, and either grant him, in future, provision for an Assistant and for office rent, or a further compensation in any other manner that in your wisdom you may see fit. And your Petitioner as in duty bound will ever pray.


Thos. W. Bacot.
 Enclosure18 April 1794“The bill for the Post office has taken its form, and will not undergo any material alteration.  No Provision is made for special allowances to touch your case.  none could be devised without opening a door for such numerous claims as would absorb too much of the revenue—I shall be extremely sorry to leave you under the necessity of resigning for want of an adequate compensation.”“You have rendered some services to the General Post Office, & your future Agency in the same line will be useful. I shall think myself authorised to make you a special allowance for such services, and the only reason I have not mentioned it before, has been that the services must be particularly stated with the compensations annexed, which might therefore appear too small to become an object of attention. will you consider this matter and favor me with such a statement?” Enclosure15 May 1794“I shall need your assistance again in forming some of the new contracts. Your compensation is inadequate to the services performed in the direct line of the Post Office at Charleston—I should with pleasure make you an allowance for the collection and payment of monies, and form’g of contracts in behalf of the General Post Office, if I could state those services in a manner that would justify the payment of a sum worthy of your notice—will you favor me with the items for such an allowance for the time past, and do the like, annually, in time to come? I wish to retain in the department a gentleman to whom the management of any extra business may with such entire confidence be committed.” Enclosure

17 June 1796

“Congress adjourned without making any attention in the Post Office law, though a bill passed the House of Representatives for that Purpose, in which further Compensation was provided for the Deputies in the Department—This bill however, was postponed in the Senate until another Session, and of course the Commissions remain the same.”

“I am very confident that the Compensation to the officers are inadequate to their Services—especially where their residence is in expensive Cities and I shall not fail to renew my endeavors at the next Session to obtain more ample Compensations than are now allowed them, in which I hope I shall be successful, especially if they should be backed by Petitions from the Post Masters themselves, with statements of their receipts and expenditures. this I shall recommend to them generally, as a necessary step in aid of my application in their behalf.”

 Enclosure

Post Office Charleston 18th November

per his quarterly Accounts rendered2449.55Out of which he paid his Assistant, Joseph R. M.Cay one third816.504 years office rent @ 128 57/100 per ann.514.28O. Giles for his Services in 179320.Jos. R M.Cay’s board ’92, ’93 & ’94 at 104 D. per ann.312.F. L. Macereau another Assistant, for his}257.14services in 1794 & 1795. @ 128 57/100 per ann.his board in 1794104.his do. in 1795130J. R. McCay’s do. in 1795130their washing (for which I paid) 2 years48.2331.92Dollars117.63

By the above statement it is evident that the Post Master receives only 117.63 cents for four Years Services. The rent that he has charged is low, being only 128 57/100 dolls. per ann.  but his Office is a small one—it is indeed so small, that he will be compelled to procure soon a more spacious apartment for the purpose, and will consequently be obliged to pay a higher rent. and rents in this place encrease continually—This charge of Office rent appeared so reasonable to Colo. Pickering, that he admitted the charge for 2 years. but he was afterwards compelled to deduct the whole amount from the Account of the Post Master.

That the attendance of two persons is absolutely required, must be obvious to any one who would look over the amount of Letters received at and sent from this Office—and the occasional assistance of a third person is acceptable particularly on the delivery of Ship letters.  five mails are received at and dispatched from this office every week—attendance is obliged to be given almost every Sunday, indeed at all times on the arrival of a Vessel.

The board of the two assistants is rated at only what it is supposed their actual expence is, for the Post Master would not have had them in his family were it not to save a much greater expence by boarding them abroad.

By the old post office law Ship letters were a perquisite to the Post Master, but they now receive only a Commission on them, and upon those alone that are taken up, as with the post letters—they get nothing for their trouble with dead Letters.

It was observed on a former occasion, when application was made for a further allowance thro’ Mr. Pickering, that a Provision for rent and an Assistant to this Office, altho justly due, would open a door for too many applications, which would absorb too much of the Revenue.—but surely, a line may be drawn—is it reasonable that large Sea port Towns and Commercial Cities, where living is very expensive, should be placed upon the same footing as small Villages, where in many places, an office may be kept in the corner of a store, and the Clerk of that store may also do the duties of the Office? might not an exception be made with regard to Charleston, Boston, Baltimore & a few other large Cities, as well as Philadelphia and New York? If an allowance of about 500 Dollars per annum can be made for an Assistant and Office rent, this, with perhaps an encrease of business, may make it an Object.

It may not be amiss to observe that by the Present law, the Commissions can never exceed 1800 Dollars per annum, and should they ever amount to that sum, the trouble and expences will be Proportionate thereto.

The Post master has received an extra allowance for forming Contracts and receiving & paying other monies then those collected for postage, but it was so trifling a sum that he did not notice it in his petition.

The Post Master will not trouble Mr. Read with any further Observations as he supposes the foregoing are sufficient to evince the propriety of his claim for a further allowance in future.

TW Bacot Post Master


